                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ALEXANDER STYLLER, INTEGRATED
COMMLJNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY                    Civil Action No. 1:16-CV-10386 (LTS)
YU, CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, ANd
CHANGHUA NI,

                                Plaintiffs,

        VS.


HEV/LETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, ANd DAVID GILL

                                Defendants.




                                         JOINT REPORT

         WHEREAS, on May 25,2018, the parties in this action (the "ICT Action") filed a Joint

Report   to the Court Regarding Mediation fStyller ECF 154],           expressing their interest in

mediating all issues in dispute before a Magistrate Judge of this Court, and requesting that "all

other procedural and administrative aspects of the matter be stayed sine die until the conclusion

of   mediation, with the understanding that the current Scheduling Order          will be amended

accordingly in the event that the mediation does not resolve all issues in the case";

         V/HEREAS, on May 29,2018, the Court entered an electronic order refening the ICT

Action to Judge Dein for altemative dispute resolution fStyller ECF 157];

         V/HEREAS, on August 7, 2018, Judge Dein conducted a mediation with the parties to the

ICT Action, but such mediation was unsuccessful;



                                                                                   2641 101.t I 081 64-84842
          WHEREAS, Ryan Quinn and his             wifr have filed a related action   against the same

defendants as are named in the ICT Aotion, in a case captioned: Quinn v. Hewletl-Packnrd

Financial Services Company (D. Mass. 1: l8-cv-10705) (the 'oQuinn Action");

          WHEREAS, on August             9, 2018, almost immediately following the           unsuccessful

mediation in the ICT Action, defendants filed a Motion to Dismiss the Amended Complaint in

the Quinn Action for Failure to State a Cause of Action (the "Quinn       MTD") [Quinn ECF          12- 13];

          V/HEREAS, as of September 26,2018,the Quinn MTD was fully briefed and submitted

to the Court for adjudication, with the parties thereto having filed their opposition, reply and sur-

reply in connection with the Quinn M'fD [Quinn EC]'26,33,361;

          WI-IEREAS, on November 8, 2018, plaintiffs in the ICT Action filed a Motion to Restore

Case to   Trial Calendar and Amend Scheduling Order (the "Motion") [Styller ECF 168];

          WHEREAS, on November 9, 2018, defendants filed a Response to the Motion fStyller

ECF 1691;

          WHEREAS, the Styller plaintiffs and defendants hereby refer to and incorporate their

prior submissions with respect to the Motion fStyller ECF 168-69];

          WHEREAS, on November 13, 2018, the Court entered electronic orders in both the

Styller and Quinn Actions (the "November l3 Orders") [Styller ECF 170-71, QuinnECF 38],
                                                                   o'should proceed on the same
stating that the Court is persuaded that discovery in both Actions

track," and ordering   (l)   that discovery in both Actions be temporarily stayed and (2) that the

parties in both Actions flrle   a   joint status report in the ICT Action "stating whether all discovery

in both actions should proceed now while the Quinn motion remains under advisement or await

resolution of the Quinn motion"; and




                                                      2
                                                                                      2641   t0l. I 108164-84842
        WHEREAS, the parties have conferred in good faith, but have been unable to resolve

their differenoes;

        THE PARTIES HEREBY submit, pursuant to the November 13 Orders, their respective

positions with respect to the continuation of discovery in the Styller and Quinn Actions during

the pendency of the Quinn MTD:

Stvller & Ouinn Plaintiffs' Position

        Plaintiffs respectfully submit their joint position that discovery should resume in the ICT

case, which had commenced but was then temporary stayed           in favor of Defendants' proposed

mediation. The parties then agreed to stay discovery "until the conclusion of mediation, with the

understanding that the current Scheduling Order       will be amended accordingly in the event that

the mediation does not resolve all issues in the case." ECF' No. 154'

        Mediation having now concluded without resolving the matter, the scheduling order

should be amended and discovery should resume as the parties had agreed prior to mediation.

Defendants' motions to dismiss the Quinn case filed in in the interim should not affect discovery

in the ICT case: even if the Court grants Defendants' motions, discovery in the ICT case would

proceed.

        It is also Plaintiffs' joint position that discovery should   commence in the Quinn case in

parallel with the ICT case. There is no stay of discovery in that case (except for the temporary

stay pursuant to the November 13 Orders), and the pendency of a motion to dismiss does not

automaticalty stay discovery, so there are no procedural impediments to commencing discovery

there. Furthermore, as a practical matter, the Quinn case discovery will to a significant extent

mirror the ICT case discovery and could proceed in parallel, avoiding duplicative discovery

requests.




                                                  J
                                                                                   2641   l0l. I   108164-84842
       "A court may grant a stay of discovery for 'good cause shown,' Fed. R.Civ.P. 26(c),"

NPS LLC v. Ambac_Assur. Com., 706 F.Supp.Zd 162,167 (D. Mass. 2010). The moving party

bears the burden   of showing good   cause and reasonableness for a stay    of discovery, which            is


akin to a protective order under Fed. R. Civ. P. 26(c)(1).     See   Pub. Citizen v. Liqgett Grp."

Inc.,858 F.2d775,789 (1st Cir. 1988). "To establish'good cause' for a protective ordet under

[Federal Rule of Civil Procedure] 26 (c),'[t]he courts have insisted on aparticular and
                                                                                        specific

demonstration of fact, as distinguished from stereotyped and conclusory statements."') Gulf Oil

Co. v. Bernard, 452 U.S. 89, 102 (1981) (quoting 8 C. Wright & A. Miller, Federal Practice and

Procedure    $ 2035, p, 265 (1970)).    Defendants have not demonstrated any "particular and

specific" reasons why cliscovery should be further stayed in the ICT case, which has been

pending since December 2015, or why discovery should be stayed in the Quinn case.

Defendants' Position

       As set forttr in the Motion, the Styller plaintiffs concede that the Quinn Action is                a


"related action" to the ICT Action and that the complaint filed by the Quinn plaintiffs is "based

in large part on [the Styller] Plaintifß' own complaint." IECF 168 at 2]. For that                 reason,

defendants advised the Court of their view that any discovery that may be required in the Quinn

Action (should sorne part of it survive the M1'D) ought to be aligned and coordinated with the

discovery in the ICT Action.

       In the November 13 Orders, the Court advised that it was "persuade[d] ... that                    the


discovery in [the Styller] matter should proceed on the same track as [the Quinn Action] as well
                                                                                    'l'he question
as provide   for an opportunity for the Quinn plaintiffs to 'catch up."' IECF 170].




                                                 4
                                                                                  2641   r0r.l   108164-84842
now posed to the parties is whether any such coordinated discovery should proceed during the

pendency of the Quinn      MTD.r Defendants believe that it should not'

        Discovery ought not to proceed for several reasons. First, discovery is generally not

permitted during the pendency of a motion to dismiss, and neither the Styller nor the Quinn

plaintiffs have demonstrated (nor can they) good cause that it should, or that some threat of

irrcparable harm might justify cxpedited discovery in the Quinn Action. Second, respectfully,

the Quinn Amended Complaint is not likely to survive application of the relevant statutes of

limitations, thereby obviating any need for discovery in that case. Finally, defendants have not

yet joined issue in the Quinn Action. Answers, counterclaims, and third party claims (not to

mention initial disclosures) have not yet been filed or exchanged in that mattcr. As such,

permitting discovery to proceed in Quinn would require the parties to conjure up discovery about

defenses, counterclaims, and third party claims that are, as yet, speculative and hypothetical.

Conducting such blind (and, perhaps, ultimately unnecessary) discovery would be ineffrcient and

would not serve the interests of the parties, the Court, or the Federal Rules-not to mention

unnecessarity triggering the inevitable discovery disputes the Court would, no doubt, be asked to

adjudicate in the interim.

        First, defenal of discovery during the pendency of a motion to dismiss is the prevailing

norm in federal court. See Jimenez v. Nielsen,326 F.R.D. 357,361 (D. Mass.2018) ("This

court, like others, would ordinarily defer discovery while a motion to dismiss is pending.'")                   "It is

well settted that discovery is generally considered inappropriate while a motion that would                         be


thoroughly dispositive      of the claims in the Complaint is pending."              Chavous v. D.C. Fin.

Responsibility   &   Mgmt. Assistance Auth.,201 F.R.D.            l, 2 (D.D.C.    2005) (intemal quotation

I        The Quinn MTD was fully submitted to the Court on September 26,2018 and defendants are available, in
the €vent the Court So requires, for oral argument. Upon resolution of the Quinn MTD, defendants are prepared to
expeditiously work to align both the Styller and Quinn Actions so that discovery may proceed on the same track.

                                                       5
                                                                                            2641   l0l.r   108164-84842
omitted) (holding that a "stay of discovery pending the determination of a dispositive motion is

an eminently logical means to prevent wasting the time and effort of all concemed, and to make

the most efficient use ofjudicial resources" and collecting cases). T'o overcome the presumption

that discovery await resolution of a motion to dismiss, a litigant should seek leave for expedited

discovery. Jímenez,326 F.R.D. at 361. To "obtain expedited discovery,        a   party must show good

cause. ,.. Good cause exists if the request for expedited discovery is reasonable in light of all the

sugounding circumstances, including the purpose for the discovery, the ability of the discovery

to preclude demonstrated ineparable harm, the plaintiff s likelihood of success on the merits, the

burden of discovery on the defendant, and the degree of prematurity.        ... Therefore, without            a


risk of ineparable harm, expedited discovery is unwarranted." Id, (internal quotations omitted)

(permitting expedited, albeit limited, discovery in an action to enjoin the U.S. Immigration and

Customs Enforcement from detaining petitioners without due process, based on a finding that

there was a threat of ineparable harm absent the requested discovery). Neither the Styller nor

Quinn plaintiffs can suggest, let alone dernonstrate, that any ineparable harm would result from

awaiting the resolution of the Quinn MTD before proceeding with discovery in the normal

course.

          Second, the clear merit and dispositive nature   of the Quinn MTD weighs in favor of not

allowing discovery in the Quinn Action until resolution of that motion. The Quinn MTD calls

for a straightforward application of the Massachusetts stalutes of limitations which bar all of the

claims in that action. Additionally, and in the altemative, the MTD illustrates that the Quinn

Plaintifß have not stated claims upon which relief can be granted because, for example, (a) they

assert claims for breach   of a contract to which they were not parties, (b) they fail to specifically

identify a single fraudulent statement upon which their fraudulent misrepresentation claims could



                                                   6
                                                                                     264r   l0l.l   t08164-84842
potentially rest, and (c) they ask the Court to make a first-of-its-kind ruling that harm to one's

co-worker is sufficient to give rise to a claim for negligent infliction of emotional distress.

Under these circumstances, where the Quinn claims are defective on their face and they cannot

demonstrate a likelihood of surviving the Quinn MTD, the most efficient approach would be to

await resolution of that motion.

       Moreover, because the Court is persuaded that the Quinn plaintiffs (should their case

survive in any form) ought to be provided an opportunity to "catch up" to the ICT Action,

permitting discovery to move forward now would, at the outset, be disproportionately weighted

towards the Quirur Action because:

            ¡     the defendants would be required to prematurely file an answer, along with any
                  counterclaims and third party claims they have;
            ¡     the Quinn plaintifß (and third parties) would be required to file responsive
                  pleadings;
            .     all parties in the Quinn Action would have to exchange Initial Disclosures; and
            .     all parties in the Quinn Action would then need to serve, object to, and respond to
                  discovery.

All of these Quinn-centric steps would have to be taken                  before the Quinn plaintiffs could be

deemed to have "caught up," and before discovery in the ICT Action could be re-instigated. And

it would all be for naught if the Court were to grant the Quinn MTD,                 as   it should. Either way,

the obvious weakness of the Quinn claims, coupled with the disproportionate and immediate

costs necessitated by proceeding with discovery              in that   case (as distinct from the    ICT Action),

confirms that the most prudent and efficient approach would be to await resolution of the Quinn

MTD. Only       then   will it become   clear   if any Quinn-related    costs might be warranted.

       Third, in fairness, to require the Quinn plaintiffs to proceed with discovery at this

juncture would require them             to   serve discovery requests and seek evidence conceming




                                                         7
                                                                                               2641 r0 l.   I   108164-84842
affirmative defenses, counterclaims, and third party claims2 not yet asserted. For example, in the

ICT Action, both sides have issued Document Requests and Interrogatories focused on the other

side's answers/counterclaims, and on the contents of their respective Initial Disclosures (e.9.,

Styller Document Requests 5, 8-9, 3l-32; Interrogatories 9-12). No equivalent pleadings or

disclosures have yet been filed or exchanged in the Quinn Action.

        Indeed, it is not only the parties to the Quinn Action that would be affected. In the event

that the Quinn Action were not dismissed in its entirety (which                 it   should be), defendants may

seek leave   to amend their Counterclaims in the ICT Action to include Ryan Quinn as a third-

parry counterclaim defendant. As the Court is aware, defendants have asserted counterclairns for

contribution against Jade Cheng, Jason Yuyi, Cathy Yu, Alexander Styller and ICT (collectively,

the "styller Counterclaim Defendants") in the ICT Action.3 Defendants allege that the conduct

of each of the Styller Counterclaim Defendants contributed to the injury                    alleged by the others

and their fämily members. In other words, not only is each                           of the Styller Counterclaim

Debndants likely to be named as a third-party counterclaim defendant in the Quinn Action                                 (if

answers neecl be fìled), but defendants may also seek to amend their Counterclaims                         in the ICT

Action and/or to add Ryan Quinn as a third party in that action. It is not unreasonable to expect

that, if the parties are compelled to initiate discovery prior to all claims being asserted, they will


2        As an example, and as previously asserted in defendants' answers in thc ICT Case, Integrated
Communications & 'L'echnologies, Inc. ("[CT"') contractually agreed, pursuant to the Refenal and Revenue Share
Agreemenr $ 10,4, to indemniff Hewlett-Packard Financial Services (India) Private Limited ("HPFS India") and its
añli*t6, officers, directors, agents and employees. This contractual indemnity provision is applicable to the Quinn
claims and defendants are likely to assert a third-parry claim against ICT to indemni$ them against each of the
causes of action in the Quínn Action.
3         The results of the 20 I I inspection performed on the equipment seized by the Chínese authorities, which the
Court ordered take place earlier this year, indioate all seized equipment traceable to the sale between HPFS India
and tCT is genuine ànd not counterfeit. Some of the devices seized in China could not be authenticated as genuine;
however, none of those devices was sold by HPFS India. Accordingly, devices which cannot be authenticated were
obtained from some other source and one or more of the Styller Counterclaim Defendants and./or Quinn may be
liable for the alleged damages suffered by one or more of the others and their family members-for having
participatecl in the procuretne¡rt or sale of this counterfeit equipment.



                                                          8
                                                                                                 2641   r0r.t   108164-84842
later seek to expand that discovery (and electronic searches) after learning the causes of action

asserted against them and their availablc defenses. Such re-visitation            of discovery and

duplication of effort, plus attendant costs, would conflict with the dictates that the Court and

parties 'osecure the just, speedy, and inexpensive determination of every action and proceeding"

and that discovery ought to be "proportional to the needs of the case." Fed. R. Civ. P.                   I   and


26(bX1).

       Contrary to the prejudice that all parties would experience if they were required to engage

in costly 'double-blind'   discovery involving claims not yet asserted, a brief pause pending

resolution of the Quinn MTD would prejudice no party to these proceedings. That fact is

underscored by plaintiffs' having forgone pursuit of any discovery for approximately two and a

half months after the unsuccessful conclusion of mediation in the ICT Action.
                                          *q     t       *


       Accordingly, defendants propose that the Court enter an order staying all discovery in

both the Styller and Quinn Actions pending resolution of the Quinn MTD.

       Thereafter, defendants propose that, to the extent the Quinn MTD is granted                        in its

entirety, the Court should order the parties in the ICT Action to meet and confer and, within ten

(10) days, submit a Joint Report proposing an amended Case Scheduling Order.

       In the event some portion of the Quinn Action survives the MTD, defendants propose

that the Court order the parties in both the Styller and Quinn Actions to meet and confer and,

within ten (10) days, submit   a Joint Report proposing a   joint Scheduling Order that will not only

re-set the cleacllines in the Styller Case Scheduling Order, but also allow all parties in the Quinn

Action to "catch up," including but not limited to setting deadlines for answers, counterclaims,




                                                 9
                                                                                    264r   l   0l.r   r08r64-84842
third-parly claims, and replies thereto, in addition to initial disclosures, initial discovery requests,

and objections and responses thereto.

                                           CONCLUSION

        The parties respectfully submit the above Joint Report for the Court's consideration.




JOFFD LAW P.C.                                   CHOATE HALL & STE\ilART LLP
230 P arkAvenue, I 0rlt Floor                    Two International Place
New York, New York 10169                         Boston, Massachusetts 021    l0
(2t2) 309-87n                                    (617) 248-5000
Attomeys for Styller Plaintiffs                  Attorneys for Defendants




By:
         lr/ i1,&--
        Dirnitry Joffe

STOPA & ASSOCIATES, LLC
132 Central S    209
Foxborough,         0203s-2073
(s08)
Atto

By:
              T. Stopa




                                                   10
                                                                                      2641   l0l.r   r08r64-84842
